Citation Nr: 0335394	
Decision Date: 12/17/03    Archive Date: 12/24/03

DOCKET NO.  02-20 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to special monthly compensation by reason of the 
need for the regular aid and attendance of another person or 
on account of being housebound.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hinton, Counsel








INTRODUCTION

The veteran served on active duty from May 1944 to January 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO), which denied the benefit sought on 
appeal.   


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  The veteran is seeking 
special monthly compensation by reason of the need for the 
regular aid and attendance of another person or on account of 
being housebound.

The record shows that in the veteran's December 2000 notice 
of disagreement (NOD) with the August 2000 rating decision, 
he noted that he had enclosed a medical report of August 30, 
2000 from Dr. W., which was not available before the rating 
decision.  This fact was noted by the RO in an August 2002.  
The Board is of the opinion that the referenced August 30, 
2000 report from Dr. W. should be obtained.

In a notice letter of July 2001 and a statement of the case 
of September 2002, the veteran was notified of the Veterans 
Claims Assistance Act of 2000.  In this connection, the Board 
notes that a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). 

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

Accordingly, this case is REMANDED for the following action:

1.  The RO is requested to review the 
claims file and ensure that all Veterans 
Claims Assistance Act of 2000 (VCAA) 
notice obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5103, and 5103A, and any 
other applicable legal precedent.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

2.  The RO should request the veteran to 
submit a copy of August 30, 2000 report 
from Dr. W.  The RO should also furnish 
the veteran the appropriate release of 
information forms and inform him that in 
the alternative the VA would request the 
records from Dr. W. 

3.  Thereafter the RO should readjudicate 
the issue of entitlement to special 
monthly compensation by reason of the 
need for the regular aid and attendance 
of another person or on account of being 
housebound.  If the benefit sought is not 
granted the RO should furnish the veteran 
and his representative a supplemental 
statement of the case and an opportunity 
to respond.

Following any additional development deemed appropriate by 
the RO, the case should be returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




